Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Responsive
The amendment filed on August 11, 2022 amending all claims away from the elected invention and presenting claims drawn to both the elected and a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. Note that in response to the restriction requirement dated May 20, 2022 applicant elected species A1 figure 4 (see the election response in the Non-Final action. See also the page 8 of the Remark dated 08/11/2022). However, the amended claims are not readable on the elected species because the amended limitation of claim 1, wherein “(9) said expanded vapor stream is supplied at a first lower column feed position to a contacting and separating device that produces an overhead vapor stream and a bottom liquid stream; (10) a first distillation vapor stream is withdrawn from an upper region of said distillation column and is divided into a second distillation vapor stream and a third distillation vapor stream; (11) said second distillation vapor stream is supplied to said contacting and separating device at a second lower column feed position: (12) said third distillation vapor stream is heated to form a heated third distillation vapor stream; (13) said heated third distillation vapor stream is compressed to said higher pressure to form a compressed stream” does not read on the elected species (figure 4).  Further, the amended claim limitation of claim 3, wherein “(17) said first expansion device is connected to a contacting and separating device to supply said expanded vapor stream to said contacting and separating device at a first lower column feed position, said contacting and separating device being adapted to produce said overhead vapor stream and a bottom liquid stream: (18) said third heat exchanger is adapted to connect to said contacting and separating device to receive said overhead stream: (19) said distillation column is connected to said contacting and separating device to receive said bottom liquid stream at said top feed position, said distillation column being adapted to fractionate said bottom liquid stream into a first distillation vapor stream and said relatively less volatile fraction: (20) a second divider is connected to said distillation column to receive said first distillation vapor stream and divide said distillation vapor stream into a second distillation vapor stream and a third distillation vapor stream: (21) said contacting and separating device is further connected to said second divider to receive said second distillation vapor stream at a second lower column feed position; (22) said second heat exchanger is adapted to connect to said second divider to receive said third distillation vapor stream and heat said third distillation vapor stream to form a heated third distillation vapor stream; and (23) said compressor is adapted to receive said heated third distillation vapor stream and compress said heated third distillation vapor stream to said higher pressure to form said compressed stream” also fail to read to the elected species (figure 4). Therefore, applicant must accurately claim the elected species and does not have the right to switch to other species not elected.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (85 U.S.C. 133).
Note that if the applicant provides a further submission of claims only to the non- elected species, the reply will be treated as a deliberate and non-bona fide response. Further, the Examiner does not have authority to provide further extensions of time for reply (See MPEP 714.03) in such instances.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763      
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763